Citation Nr: 0604494	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1975 
and from September 1977 to January 1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).

Procedural history

In September 1998, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The January 1999 
rating decision denied the claim.  The veteran disagreed with 
the January 1999 rating decision and initiated the 
instant appeal.  The appeal was perfected by the veteran's 
timely submission of his substantive appeal (VA Form 9) in 
May 2003.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at a February 2005 videoconference 
hearing.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  

Issues not on appeal

The RO also denied the veteran's claim of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) in an August 2003 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDING OF FACT

The evidence of record demonstrates that the veteran has 
PTSD, and that such is related to verified in-service 
stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that this condition is the result of two 
parachute accidents in service, which will be described in 
greater detail below. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 2003 statement of the case (SOC) and 
the June and August 2003 supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in May 
2001 and August 2002, which were specifically intended to 
address the requirements of the VCAA.  Each of these letters 
advised the veteran that for service connection to be 
granted, he would need to submit evidence of current 
treatment for PTSD and detailed information regarding any 
claimed stressful event in service. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2001 
VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to help him obtain any identified 
evidence.  This letter also advised the veteran that VA had 
obtained his service medical records, treatment records from 
various enumerated VA hospitals and private treatment 
providers together with his records from the Social Security 
Administration.  The August 2002 letter further informed the 
veteran that VA would thoroughly research military records 
based on his answers to the attached questionnaire regarding 
his alleged in-service stressors.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2001 letter instructed the veteran that "[i]f you 
want us to request treatment reports from private doctors and 
hospitals, please fill out a  separate VA Form 21-4142 
'Authorization for Release of Information' for any non-VA 
doctor, hospital, or clinic where you received care for your 
. . . PTSD . . . [p]lease be sure to furnish the complete 
name and address of the facility or doctor where you sought 
treatment and the approximate dates of treatment" (emphasis 
in original).  Alternatively, the veteran was advised that he 
could "contact the private doctor or hospital yourself and 
tell them to send us this information.  This may reduce the 
amount of time it takes to process your claim."  With 
respect to VA medical records, the May 2001 letter instructed 
the veteran to "tell us which VA hospitals or clinics have 
treated you and we will get the information directly from 
them."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2001 letter advised the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
January 1999, over a year before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to provide VCAA 
notice prior to initial adjudication in such circumstances 
does not constitute error.  
See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the May 2001 and August 2002 letters.  His claim 
was then readjudicated in the August 2003 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical and 
personnel records; extensive VA and private treatment 
records; and the veteran's description of his alleged in-
service stressors.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing with the undersigned 
Acting Veterans Law Judge in February 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted immediately above, service connection for PTSD 
requires that three elements be met: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2005).

In the instant case, the veteran has multiple PTSD diagnoses 
which relate his current symptomatology to two separate 
parachute accidents in service.  Therefore, elements (1) and 
(3) of 38 C.F.R. § 3.304(f) have been met.  The crucial 
element in this case is element (2), relating to in-service 
stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  The veteran's military occupational specialty was 
that of aircraft mechanic, a specialty which is not 
ordinarily associated with combat.  Indeed, the veteran 
himself does not contend to have served in combat and instead 
points to two non-combat parachute accidents as the stressors 
he feels have resulted in PTSD.

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors 
(i.e. the parachute accident(s)).  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  The RO denied 
the veteran's claim on the basis that such corroborative 
evidence does not exist.  For the reasons outlined below, the 
Board disagrees.

The veteran (and multiple mental health professionals) has 
identified two stressful events in service which have caused 
PTSD.  First, the veteran contends that in April 1973 he was 
making a parachute jump with another soldier when the rigging 
of each soldier's chute became entangled.  The veteran 
asserts that he became untangled at approximately tree-top 
level, but that the incident caused him to lose "a little 
bit of wind from [his] chute," thus hitting the ground at a 
higher-than-normal speed causing him to injure his left 
ankle.  The veteran reports that he was on crutches for "a 
couple of weeks" following the incident.  See Hearing 
Transcript, at 3.  Second, the veteran contends that he was 
involved in a parachute accident in approximately September 
1973 in which he stepped out of the plane in high winds which 
caused his parachute risers to twist, thus pinning his chin 
down to his chest and causing a neck injury.  Id. at 4.

Credible evidence corroborating each of these incidents is of 
record.  With regard to the alleged April 1973 accident, the 
veteran's service medical records indicate that he was seen 
in the emergency room on April 30, 1973 for a left ankle 
injury.  A May 1973 entry further notes that the veteran 
should "continue crutches."  Although this entry does not 
specifically note the cause of the left ankle injury, the 
veteran's personnel records reveal that he completed airborne 
training on May 18, 1973, thus making it highly likely that 
the veteran was in fact injured in a parachute jump little 
over two weeks earlier.

The Board also notes that while there is no evidence of a 
September 1973 neck injury in the veteran's service medical 
records from his first period of active duty, medical records 
from the veteran's second period of active duty include his 
September 1977 report that he had been experiencing neck pain 
for the prior four years (thus placing the onset of his neck 
symptomatology at the time he reported the second parachute 
accident occurred).  A diagnosis of chronic myositis was 
rendered.  Although the September 1977 treatment records do 
not specifically mention that the veteran's neck pain 
specifically began following a parachute accident, no 
alternative etiology of the veteran's neck pain is indicated 
in the record.  

More importantly, the veteran was granted service connection 
for degenerative disc disease of the cervical spine in May 
2003 based primarily upon an April 2003 VA examination report 
which related his current cervical spine disability to the 
September 1973 parachute accident he described.  As such, VA 
has essentially conceded that the September 1973 parachute 
accident did in fact occur.  

In short, the veteran's service medical and personnel records 
contain highly probative circumstantial evidence which serves 
to corroborate his reported in-service stressors.  Moreover, 
the veteran has been granted service connection for a 
cervical spine disability based on a medical opinion which 
relates such to his report of a September 1973 parachute 
accident.  There is no indication in the record that the 
veteran's cervical spine disability or his in-service left 
ankle injury were caused by an event other than the 
aforementioned mishaps during airborne training.  Therefore, 
affording the veteran the benefit of the doubt under 38 
U.S.C.A. § 5107, the Board finds that the second element of 
38 C.F.R. § 3.304(f) has been satisfied.  Because each of the 
requirements to establish service connection for PTSD have 
been satisfied, the benefit sought on appeal should be 
granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


